COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00011-CV


CHARLES GLEN HYDE, HYDE-                                        APPELLANTS
WAY, INC., AVIATION UTILITIES                                 AND APPELLEES
SERVICES, INC., AND TEXAS AIR
CLASSICS

                                        V.

JIMMY RAY, TRENT CRAGIN, RAY                                      APPELLEES
FOSTER, AND LINDBERGH                                        AND APPELLANTS
HANGER, L.L.C.


                                    ------------

          FROM THE 393RD DISTRICT COURT OF DENTON COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered “Cross-Appellants’ Unopposed Motion to Dismiss

Appeal” filed by Jimmy Ray, Trent Cragin, Ray Foster, and Lindbergh Hanger,

L.L.C. It is the court=s opinion that the motion should be granted; therefore, we


      1
       See Tex. R. App. P. 47.4.
dismiss the appeal of cross-appellants Jimmy Ray, Trent Cragin, Ray Foster, and

Lindbergh Hanger, L.L.C. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      We have also considered the “Unopposed Motion to Dismiss Appeal” filed

by Charles Glen Hyde, Hyde-Way, Inc., Aviation Utilities Services, Inc., and

Texas Air Classics. It is the court=s opinion that the motion should be granted;

therefore, we dismiss the appeal of appellants Charles Glen Hyde, Hyde-Way,

Inc., Aviation Utilities Services, Inc., and Texas Air Classics. See Tex. R. App. P.

42.1(a)(1), 43.2(f).

      Cost of the $175.00 appellate filing fee incurred by cross-appellants is

taxed against appellants Charles Glen Hyde, Hyde-Way, Inc., Aviation Utilities

Services, Inc., and Texas Air Classics. All other costs shall be borne by the party

incurring the same, for which let execution issue. See Tex. R. App. P. 43.4.



                                                   PER CURIAM



PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: February 24, 2011




                                     2